PER CURIAM.
The defendant appeals from a denial of his motion to vacate his judgment and sentence upon the grounds that his guilty plea was involuntary. It is well established law that a guilty plea may be withdrawn if the defendant can show that the sentence received is at variance with the one contemplated and results in manifest injustice. Williams v. State, 316 So.2d 267 (Fla.1975).
A review of the record here reflects that the plea was based on statements by the sentencing judge and defendant’s counsel that he would be sentenced to three years in jail. Instead, he was sentenced to ten years in prison with thirty years on probation. It is crystal clear from the record, despite the judge’s admonition that the defendant could receive as much as seventy-two years that the defendant expected and was led to expect no more than three in jail.
REVERSED AND REMANDED.
LETTS, C.J., and HERSEY and WALDEN, JJ., concur.